IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,601-01


                            EX PARTE DANIEL FLORES, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 20120D04238-34-01 IN THE 34TH DISTRICT COURT
                            FROM EL PASO COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to stalking pursuant

to a plea agreement and was placed on deferred adjudication probation for two years. He was later

adjudicated guilty and sentenced to four years’ imprisonment. He did not appeal his conviction.

        Applicant contends that his guilty plea was involuntary. On August 26, 2015, we remanded

this application and directed the trial court to make findings of fact and conclusions of law and to

order trial counsel to respond. On remand, the trial court found, among other things, that the State
                                                                                                         2

never made a plea offer of thirty days in the county jail.

        This application also presents a more serious question. Applicant contends that he would

have accepted a plea offer for thirty days in the county jail had counsel advised him that he would

be credited with the twenty-seven days he had already spent in jail. Yet after Applicant was

adjudicated guilty, he wrote a letter to the trial judge and said he “declined the thirty day jail sentence

because I was afraid to go to jail and have the charge on my record as I was in college and my plan

was to complete college and work for the Government.” This is consistent with a sworn affidavit

trial counsel filed on remand. According to counsel, after Applicant received a plea offer for

deferred adjudication probation, “he [Applicant] decided that he would not consider any other offers.

He stated that he was attending school at NMSU [New Mexico State University] and did not want

to have a conviction on his record.”

        In light of this record, the trial court found that Applicant made a statement in his application

that he knew was false and intentionally misrepresented the facts and circumstances of the plea

proceedings in his case. The trial court concluded that Applicant had abused the writ.

        We agree. The writ of habeas corpus is not to be lightly or easily abused. Sanders v. U.S.,

373 U.S. 1 (1963); Ex parte Carr, 511 S.W.2d 523 (Tex. Crim. App. 1974). We find that Applicant

has abused The Great Writ by making a false statement in his application. See Ex parte Gaither, 387
S.W.3d 643 (Tex. Crim. App. 2012). We deny relief on this application and cite Applicant for abuse

of the writ. By that abuse, Applicant has waived and abandoned any contention that he might have

in regard to the instant conviction, at least insofar as existing claims that he could have or should

have brought in the application. Ex parte Jones, 97 S.W.3d 586 (Tex. Crim. App. 2003); Middaugh

v. State, 683 S.W.2d 713 (Tex. Crim. App. 1985); Ex parte Emmons, 660 S.W.2d 106 (Tex. Crim.
                                                                                                    3
Ohio App. 1983). Additionally, based on his submission of false evidence, we find that Applicant has

filed a frivolous lawsuit.

       Therefore, we instruct the Honorable Abel Acosta, Clerk of the Court of Criminal Appeals,

not to accept or file any future application pertaining to this conviction unless Applicant is able to

show in such an application that any claims presented have not been raised previously and that they

could not have been presented in a previous application for a writ of habeas corpus. Ex parte Bilton,

602 S.W.2d 534 (Tex. Crim. App. 1980).

       Copies of this order shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Filed: December 16, 2015
Do not publish